The above styled cause is at issue before the Court upon motion of Counsel for Respondent to quash the Alternative Writ of Mandamus issued in the cause. Mr. Chief Justice ELLIS, Mr. Justice BROWN and Mr. Justice BUFORD are of the opinion that the said motion to quash the alternative writ should be denied; while Mr. Justice WHITFIELD, Mr. Justice TERRELL and Mr. Justice CHAPMAN are of the opinion that said motion to quash the alternative writ should be granted. The Court being thus evenly divided, it is ordered and adjudged by the Court that *Page 826 
the motion to quash the alternative writ of mandamus in this cause, be and it is hereby denied.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.